Case 2:19-cv-14589-CCC-SCM Document 20 Filed 03/19/20 Page 1 of 2 PageID: 66



                                  UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEW JERSEY
 ---------------------------------------------------------------------- X
 MARVIN RODRIGUEZ,                                                      :
                                                                        :
                                       Plaintiff,                       :
                                                                        :
                    -against-                                           : 19-cv-14589-CCC-SCM
                                                                        :
 JOHN KOHUT III & SONS LANDSCAPING, LLC :
 d/b/a KOHUT & SON COMPLETE LANDSCAPE :
 SERVICE and JOHN KOHUT IV,                                             :
                                                                        :
                                       Defendants.                      X
 ----------------------------------------------------------------------
              STIPULATION AND ORDER OF DISMISSAL WITH PREJUDICE

       WHEREAS, on July 1, 2019, Plaintiff filed a Complaint, which asserts claims for,

inter alia, failure to pay overtime wages and liquidated damages under the Fair Labor

Standards Act, 29 U.S.C. § 201, et seq. (“FLSA”) and/or the New Jersey Wage and Hour

Law (“NJWHL”);

       WHEREAS, Plaintiff subsequently agreed to dismiss the FLSA claim, in its

entirety and with prejudice, and for that reason, on February 25, 2020, Defendants filed a

Stipulation of Dismissal as to that claim;

       WHEREAS, the parties have reached a settlement of this action and Plaintiff’s

claims through arms-length negotiations and have entered into a Settlement Agreement

and Release (the “Agreement”), formally memorializing the parties’ settlement; and

       WHEREAS, this Court shall retain jurisdiction to enforce the terms of the

Agreement;
Case 2:19-cv-14589-CCC-SCM Document 20 Filed 03/19/20 Page 2 of 2 PageID: 67



         IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned

counsel for the Parties, that this action be hereby dismissed and discontinued in its

entirety, with prejudice, pursuant to Rule 41(a)(2) of the Federal Rules of Civil Procedure.

Dated: February 26, 2020

 PECHMAN LAW GROUP PLLC                         KLUGER HEALEY LLC
 Attorneys for Plaintiff                        Attorneys for Defendants



 By:     /s Louis Pechman     _                 By:       /s Phillip G. Ray   _
       Louis Pechman, Esq.                            Phillip G. Ray, Esq.
       Catalina Cadavid, Esq.                         521 Newman Springs Road, Suite 23
       488 Madison Avenue, 17th Floor                 Lincroft, NJ 07738
       New York, NY 10022                             Tel.: (732)852-7500
       Tel.: (212) 583–9500


SO ORDERED.



__________________________________
Claire C. Cecchi, U.S.D.J.

 March 19, 2020




                                            2 of 2
